F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 26 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    VEDA L. GOUGOLIS,

                Plaintiff-Appellant,

    v.                                                   No. 98-5221
                                                     (D.C. No. 97-CV-61)
    KENNETH S. APFEL, Commissioner,                      (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before TACHA , McKAY , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         Claimant Veda L. Gougolis appeals the decision of the Commissioner of

the Social Security Administration to deny her application for disability insurance

benefits. On appeal, we review the decision of the Administrative Law Judge to

determine whether his determination is supported by substantial evidence and

whether the law was correctly applied. See Kepler v. Chater, 68 F.3d 387, 388

(10th Cir. 1995). While we thoroughly examine the record, we will not reweigh

the evidence or substitute this court’s opinion for that of the Commissioner. See

Casias v. Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).

         The district court has dealt admirably with the issues raised by claimant.

Only two issues deserve brief elaboration here. With regard to claimant’s ability

to sit, the district court correctly found that there was no objective medical

evidence indicating any limit to claimant’s ability to sit. The only evidence

regarding any problem sitting is claimant’s report to one doctor that her left leg

would get numb after prolonged sitting, but that feeling would return after she

massaged the leg and stood up and walked around on it. See Appellant’s App. at

142. This is insufficient evidence to establish that claimant is impaired in her

ability to sit.

         Secondly, claimant’s argument that, in order to do sedentary work, a person

may to be required to walk and/or stand for up to one-third of an eight hour day


                                           -2-
does not undermine the ALJ’s conclusion that claimant can do her past relevant

work. Claimant’s disability application indicated that in her past work she sat six

to seven hours out of an eight hour day. An evaluation of the requirements of

past relevant work can be based either on how the work is typically done in the

national economy or on how the particular claimant performed the job. See

Andrade v. Secretary of Health & Human Servs., 985 F.2d 1045, 1050-51 (10th

Cir. 1993). There is thus substantial evidence to support the ALJ’s conclusion

that claimant can do her past sedentary job.

      With these comments, and after conducting the review described above, we

affirm for substantially the reasons stated by the district court.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                      Entered for the Court



                                                      Deanell Reece Tacha
                                                      Circuit Judge




                                          -3-